[MHM (FINAL) September 30, 2015] [Translation] Filed Document: Semi-annual Report Document was filed with: Director of Kanto Local Finance Bureau Filing Date: June 30, 2015 Calculation Period: During the 45th Accounting Period (From October 1, 2014 to March 31, 2015) Name of the Registrant Trust: VANGUARD WELLESLEY INCOME FUND Name of Representative: F. William McNabb III Chairman Address of Principal Office: 100 Vanguard Boulevard, Malvern, Pennsylvania 19355 U.S.A. Name and Title of Registration Agent: Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto Marunouchi Park Building, 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Attorney-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building, 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Place for public inspection: Not Applicable 0372040, v0.1 I. STATUS OF INVESTMENT PORTFOLIO The status of investment portfolio of VANGUARD WELLESLEY INCOME FUND (the Fund) is as follows. Diversification of Investment Portfolio [Please refer to the separate Excel worksheet.] Note 1 [As stated in the separate Excel worksheet.] Note 2 [As stated in the separate Excel worksheet.] Note 3 The Yen amount is translated for convenience at the rate of $1.00 ¥119.00 (the mean of the exchange rate quotations by The Bank of Tokyo  Mitsubishi UFJ, Ltd. for buying and selling spot U.S. Dollars by telegraphic transfer against Yen on April 30, 2015). The same applies hereafter. Note 4 Since Shares are denominated in U.S. Dollars, the amounts appearing hereafter are all Dollar amounts unless otherwise specifically indicated. Note 5 In this document, money amounts and percentages have been rounded. Therefore, there are cases in which the amount of the total column is not equal to the aggregate amount. Also, translation into Yen is made simply by multiplying the corresponding amount by the conversion rate specified and rounded up when necessary. As a result, in this document, there are cases in which Japanese Yen figures for the same information differ from each other. Results of Past Operations a. Record of Changes in Net Assets Record of changes in net assets at the end of the each month within one year up to and including the end of April 2015 is as follows: [Please refer to the separate Excel worksheet.] b. Record of Distributions Paid Amount of distributions per Share for each month from May 1, 2014 up to and including the end of April 2015 is as follows. [Please refer to the separate Excel worksheet.] c. Record of Earnings Ratio [Please refer to the separate Excel worksheet.] 2 d. Miscellaneous (Investor Shares) (i) Total Return Total Return represents past performance, which cannot be used to predict future returns that may be achieved by the Fund. Note, too, that both the share price and return can fluctuate widely. An investor’s shares, when redeemed, could be worth more or less than their original cost. The average annual return includes the fluctuation of the price of the shares, distribution and capital gains; however, the returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares. (As of the end of April 2015) past 1 past 1 past 3 past 5 past 10 Since the month year years years years establishment Wellesley 0.51% 5.92% 8.10% 8.97% 7.31% 10.05% Income Fund * The date of the establishment is July 1, 1970. (ii) Annual performance (Calendar year) Year Capital Return Income Return (%) Total Return (%) (%) 2014 4.73 3.33 8.07 2013 5.92 3.27 9.19 2012 6.61 3.45 10.06 2011 5.67 3.96 9.63 2010 6.53 4.12 10.65 2009 10.70 5.32 16.02 2008 -14.18 4.34 -9.84 2007 1.23 4.38 5.61 2006 6.70 4.58 11.28 2005 -0.59 4.07 3.48 2004 3.39 4.18 7.57 2003 5.08 4.58 9.66 2002 -0.05 4.69 4.64 2001 2.20 5.16 7.39 2000 10.02 6.15 16.17 1999 -9.17 5.03 -4.14 1998 6.43 5.41 11.84 1997 13.79 6.40 20.19 1996 3.33 6.09 9.42 1995 21.55 7.36 28.91 1994 -10.16 5.72 -4.44 1993 8.16 6.48 14.65 1992 1.62 7.06 8.67 1991 12.86 8.71 21.57 1990 -4.29 8.04 3.76 1989 11.81 9.13 20.93 1988 4.74 8.88 13.61 0372040, v0.1 3 1987 -8.10 6.18 -1.92 1986 9.25 9.09 18.34 * The date of the establishment is July 1, 1970. 0372040, v0.1 4 (iii) Monthly performance (iii) Monthly performance Net Asset Net Asset Net Asset Net Asset Value in Value in Value in Value in dollar (%) dollar (%) dollar (%) dollar(%) July, 0.68 July, 2.60 July, -1.29 July, -2.09 1990 1994 1998 2002 August, -3.97 August, 0.94 August, -2.43 August, 0.86 1990 1994 1998 2002 September, -0.43 September, -2.67 September, 5.54 September, -2.67 1990 1994 1998 2002 October, 1.36 October, -0.06 October, 0.31 October, 2.31 1990 1994 1998 2002 November, 3.53 November, -1.37 November, 2.38 November, 2.36 1990 1994 1998 2002 December, 2.05 December, 1.03 December, 0.46 December, 0.82 1990 1994 1998 2002 January, 1.25 January, 2.87 January, -0.50 January, -1.56 1991 1995 1999 2003 February, 2.59 February, 3.08 February, -2.86 February, 0.10 1991 1995 1999 2003 March, 1.39 March, 1.06 March, 0.76 March, -0.11 1991 1995 1999 2003 April, 1.02 April, 2.00 April, 3.22 April, 3.40 1991 1995 1999 2003 May, 1.31 May, 5.45 May, -0.69 May, 4.24 1991 1995 1999 2003 June, -1.29 June, 0.87 June, -0.07 June, 0.18 1991 1995 1999 2003 July, 2.43 July, 0.21 July, -1.64 July, -3.38 1991 1995 1999 2003 August, 2.37 August, 1.66 August, -0.95 August, 0.40 1991 1995 1999 2003 September, 1.92 September, 2.31 September, -0.53 September, 1.72 1991 1995 1999 2003 October, 1.62 October, 0.76 October, 0.88 October, 0.44 1991 1995 1999 2003 November, -0.28 November, 2.81 November, -0.68 November, 0.54 1991 1995 1999 2003 December, 5.52 December, 2.68 December, -1.04 December, 3.52 1991 1995 1999 2003 January, -2.77 January, 0.93 January, -1.01 January, 0.48 1992 1996 2000 2004 February, -0.11 February, -2.18 February, -3.00 February, 1.38 1992 1996 2000 2004 March, -0.57 March, 0.03 March, 5.61 March, 0.34 1992 1996 2000 2004 April, 2.04 April, -0.61 April, 0.16 April, -2.17 1992 1996 2000 2004 May, 2.11 May, 0.30 May, 1.27 May, -0.34 1992 1996 2000 2004 June, 1.07 June, 1.33 June, -0.63 June, 1.12 1992 1996 2000 2004 0372040, v0.1 5 Net Asset Net Asset Net Asset Net Asset Value in Value in Value in Value in dollar (%) dollar (%) dollar (%) dollar (%) July, 3.99 July, -0.91 July, 198 July, 0.34 1992 1996 2000 2004 August, 0.49 August, 0.92 August, 2.93 August, 2.07 1992 1996 2000 2004 September, 1.03 September, 2.89 September, 1.85 September, 0.66 1992 1996 2000 2004 October, -1.51 October, 4.14 October, 1.21 October, 0.66 1992 1996 2000 2004 November, 0.66 November, 3.69 November, 1.20 November, 0.89 1992 1996 2000 2004 December, 2.10 December, -1.30 December, 3.80 December, 1.96 1992 1996 2000 2004 January, 1.98 January, 1.32 January, 0.25 January, -0.09 1993 1997 2001 2005 February, 3.40 February, 0.67 February, 1.23 February, 1.25 1993 1997 2001 2005 March, 1.31 March, -2.55 March, -0.07 March, -1.41 1993 1997 2001 2005 April, 0.16 April, 2.16 April, 1.88 April, 0.98 1993 1997 2001 2005 May, 0.52 May, 2.65 May, 1.02 May, 1.02 1993 1997 2001 2005 June, 2.36 June, 2.20 June, -0.18 June, 0.87 1993 1997 2001 2005 July, 0.98 July, 5.97 July, 1.80 July, 0.09 1993 1997 2001 2005 August, 3.37 August, -2.24 August, 0.67 August, 0.78 1993 1997 2001 2005 September, 0.65 September, 3.66 September, -0.56 September, -0.25 1993 1997 2001 2005 October, 0.45 October, 0.67 October, 0.43 October, -1.34 1993 1997 2001 2005 November, -2.23 November, 2.44 November, 0.14 November, 1.03 1993 1997 2001 2005 December, 0.93 December, 1.89 December, 0.57 December, 0.53 1993 1997 2001 2005 January, 1.87 January, 0.78 January, 0.45 January, 0.85 1994 1998 2002 2006 February, -2.96 February, 1.27 February, 1.65 February, 0.80 1994 1998 2002 2006 March, -3.36 March, 2.51 March, -0.10 March, -0.66 1994 1998 2002 2006 April, 0.11 April, 0.00 April, 0.70 April, 1.09 1994 1998 2002 2006 May, 0.66 May, 0.81 May, 1.33 May, -0.66 1994 1998 2002 2006 June, -1.12 June, 1.11 June, -0.93 June, 0.58 1994 1998 2002 2006 0372040, v0.1 6 Net Asset Net Asset Net Asset Net Asset Value in Value in Value in Value in dollar (%) dollar (%) dollar (%) dollar (%) July, 2.14 October, 0.94 January, -4.62 April, 1.49 2006 2007 2009 2010 August, 1.81 November, -0.18 February, -4.96 May, -2.71 2006 2007 2009 2010 September, 1.23 December, -0.50 March, 2.94 June, 0.19 2006 2007 2009 2010 October, 1.64 January, -0.82 April, 3.54 July, 3.49 2006 2008 2009 2010 November, 1.30 February, -1.29 May, 4.39 August, 0.86 2006 2008 2009 2010 December, 0.65 March, 0.38 June, 1.25 September, 2.71 2006 2008 2009 2010 January, 0.32 April, 1.18 July, 5.68 October, 0.88 2007 2008 2009 2010 February, 0.91 May, -0.56 August, 2.32 November, -0.92 2007 2008 2009 2010 March, 0.63 June, -3.41 September, 1.87 December, 1.54 2007 2008 2009 2010 April, 1.73 July, 0.15 October, -0.05 January, 0.65 2007 2008 2009 2011 May, 0.45 August, 0.78 November, 3.20 February, 1.88 2007 2008 2009 2011 June, -1.19 September, -3.47 December, -0.01 March, 0.14 2007 2008 2009 2011 July, -0.73 October, -7.19 January -0.29 April, 2.58 2007 2008 2010 2011 August, 1.42 November, 0.33 February, 1.08 May, 0.84 2007 2008 2010 2011 September, 1.72 December, 4.07 March, 1.99 June, -1.06 2007 2008 2010 2011 0372040, v0.1 7 Net Asset Net Asset Net Asset Net Asset Value in Value in Value in Value in dollar (%) dollar (%) dollar (%) dollar (%) July, 0.04 October, 0.25 January, -0.36 April, 0.51 2011 2012 2014 2015 August, -0.27 November, 0.29 February, 2.06 2011 2012 2014 September, -1.46 December, 0.19 March, 0.92 2011 201 2 2014 October, 4.03 January, 1.45 April, 1.19 2011 2013 2014 November, -0.53 February, 1.23 May, 1.21 2011 2013 2014 December, 2.53 March, 1.26 June, 0.78 2011 2013 2014 January, 1.88 April, 1.97 July, -1.00 2012 2013 2014 February, 1.28 May, -0.87 August, 1.99 2012 2013 2014 March, 0.46 June, -1.59 September, -1.25 2012 2013 2014 April, 0.93 July, 2.04 October, 1.17 2012 2013 2014 May, -1.43 August, -1.87 November, 1.31 2012 2013 2014 June, 2.00 September, 1.63 December, -0.16 2012 2013 2014 July, 2.44 October, 2.10 January, 0.55 2012 2013 2015 August, 0.53 November, 0.79 February, 0.82 2012 2013 2015 September, 0.86 December, 0.81 March, -0.10 2012 2013 2015 0372040, v0.1 8 (iv) The contents of the portfolio (As of the end of April 2015) Fund Asset Allocation Cash 1.15% Bonds 61.32% Shares 37.53% The fluctuation of sell and purchase (as of fiscal year end September) 109.0% Short-term Reserves 1.2% Characteristics of Share The number of Shares 60 The average market capital (Median) $105.6 billion dollars PER 17.9x PBR 2.7x ROE 19.1% The growth rate of profit 8.8% Non-U.S. issuers 6.1% Characteristics of Bonds The number of Bonds 839 Yield to Maturity 2.4% The average coupon 3.6% The average Effective Maturity 9.1 years The average of duration 6.2 years 0372040, v0.1 9 Diversification by issuer [The percentage of bonds] Industrial 36.4% Finance 26.0% Utilities 4.2% Government Mortgage-Backed 3.0% Non-U.S. 2.9% U.S. Treasury / Agency 17.2% Asset-Backed 5.0% Commercial Mortgage-Backed 0.4%% Others 4.9% Total 100.0% Diversification by rating [The percentage of the bonds] U.S. Government 20.5% Aaa 5.8% Aa1 1.2% Aa2 3.0% Aa3 8.4% A1 10.4% A2 17.2% A3 16.6% Baa1 9.9% Baa2 5.4% Baa3 1.3% Ba1 0% Ba2 0% Ba3 0% B1 0% B2 0% B3 0% Caa1 0% Caa2 0% 0372040, v0.1 10 Caa3 0% Ca 0% C 0% DEFAULT 0% NOT RATED 0% Total 100.0% (v) Risk analysis (as of the end of April 2015) Wellesley Income Composite Dow Jones U.S. Total Stock Index Market Index R Squared 0.96 0.56 Beta 0.96 0.30 (Note 1) R Squared and Beta are calculated from trailing 36-month fund returns relative to the Wellesley Income Composite Index and Dow Jones U.S. Total Stock Market Index. (Note 2) “R Squared” is a measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by a comparative index or an overall market index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-Squared would be 1.00. If the fund’s returns bore no relationship with the index’s returns, its R-Squared would be 0. (Note 3) “Beta” is a measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of a comparative index and an overall market index. Each index is assigned a Beta of 1.00. Compared with a given index, a fund with a Beta of 1.20 would typically have seen its share price rise or fall by 12% when the index rose or fell by 10%. However, a fund’s beta should be reviewed in conjunction with its R-squared. The lower the R-squared, the less correlation there is between the fund and the benchmark, and the less reliable beta is as an indicator of volatility. II. RECORD OF SALES AND REPURCHASE Record of sales and repurchase from May 1, 2014 to and including the end of April, 2015, and number of outstanding Shares of the Fund as of the end of April 2015 are as follows: [Please refer to the separate Excel worksheet.] 0372040, v0.1 11 II. OUTLINE OF THE FINANCIAL CONDITIONS OF THE FUND [Japanese translation of the unaudited Semi-annual Report of the Fund to be attached.] IV. OUTLINE OF THE TRUST (1) Amount of Capital Share Not applicable. (2) Description of Business and Outline of Operations The Trust carries out any administrative and managerial act, including the purchase, sale, subscription and exchange of any securities, and the exercise of all rights directly or indirectly pertaining to the Fund’s assets. The Trust has retained The Vanguard Group, Inc., as Investment Management Company and Transfer and Dividend-Paying Agent, Wellington Management Company LLP, as Investment Adviser, and JPMorgan Chase Bank, as Custodian, to hold the assets of the Fund in custody. (3) Miscellaneous There has been, or is, no litigation or fact which caused or would cause, a material effect on the Trust during the six months before the filing of this Semi-annual Report V. OUTLINE OF THE FINANCIAL CONDITIONS OF THE MANAGEMENT COMPANY Not Applicable. 0372040, v0.1 [Translation] Filed Document: Document was filed with: Filing Date: Name of the Issuer: Name of Representative: Amendment to Securities Registration Statement Director of Kanto Local Finance Bureau June 30, 2015 VANGUARD WELLESLEY INCOME FUND F. William McNabb III Chairman Address of Principal Office: 100 Vanguard Boulevard, Malvern, Pennsylvania 19355 U.S.A. Name and Title of Registration Agent: Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto Marunouchi Park Building, 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Attorney-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building, 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 0372040, v0.1 Offering or Sale for Registration Name of the Fund Making Offering or Sale of Foreign Investment Fund Securities: Aggregate Amount of Foreign Investment Fund Securities to be Offered or Sold: VANGUARD WELLESLEY INCOME FUND The approximate amount of the limit: U.S.$1.0 billion (approximately ¥119.0 billion)) Note : The Yen amount is translated for convenience at the rate of $1.00 ¥ 119.00 (the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot Dollars by telegraphic transfer against Yen on April 30, 2015). Place for public inspection: Not Applicable 0372040, v0.1 I. REASON FOR FILING THIS AMENDMENT TO SECURITIES REGISTRATION STATEMENT: This statement purports to amend and update the relevant information of the Securities Registration Statement (“SRS”) filed on March 31, 2015 due to the fact that the aforementioned Semi-annual Report was filed today. The exchange rates used in this statement to translate the amended amounts of foreign currencies are different from those used before these amendments, as the latest exchange rates are used in this statement. II. CONTENTS OF THE AMENDMENTS Amendments due to the filing of the Semi-annual Report: The following matters in the original Japanese SRS are amended to have the same contents as those provided in the following items of the Semi-annual Report: Before amendment [Original Japanese SRS] After amendment [Semi-annual Report] Part II INFORMATION CONCERNING THE FUND I. Description of the Fund I. Status of Investment Portfolio 5. Status of Investment Portfolio (1) Diversification of Investment (1) Diversification of Investment Portfolio Portfolio (3) Results of Past Operations (2) Results of Past Operations (4) Record of Sales and Repurchase II. Record of Sales and Repurchase (Add the Record of Sales and Repurchase during one-year period from and including the latest relevant date of the aforementioned Semi-annual Report) With respect to “III. Financial Conditions of the Fund” in the original SRS, “III. Outline of the Financial Conditions of the Fund” in the Semi-annual Report is added to the original SRS. [The contents of the foregoing Semi-annual report is inserted hereto entirely.] (2) Other Amendment: 0372040, v0.1 PART II. INFORMATION CONCERNING THE FUND I. Description of the Fund 5. Status of Investment Portfolio (3) Results of Past Operations (a) Record of Changes in Net Assets [The updated graph of NAVs up to the end of April 2015 is inserted as the reference information. Please refer to the PDF separately we sent] (b) Record of Distributions Paid The following information is added to the original SRS: (Investor Shares) Total Distributions (per share) Dollar Yen May 1, 2014 – 1.210 144 April 30, 2015 0372040, v0.1 119 Vanguard Wellesley Income Fund I-(1) Diversification of Investment Portfolio (Admiral Shares and Investor Shares) (As of the end of April 2015) Types of Assets Name of Country Total Market Value Investment (USD) Ratio(%) United States 12,993,877,915.95 30.93 United Kingdom 1,021,511,075.64 2.43 Canada 1,018,009,178.76 2.42 Common Stocks Switzerland 251,891,603.93 0.60 France 188,542,721.72 0.45 Netherlands 95,770,352.40 0.23 Sub-total United States 14,340,745,177.54 34.14 Bonds United Kingdom 1,149,279,111.97 2.74 France 525,259,716.47 1.25 Canada 514,600,498.80 1.23 Japan 342,852,556.42 0.82 Germany 340,265,228.60 0.81 Switzerland 332,532,894.67 0.79 Netherlands 314,629,570.40 0.75 Mexico 252,445,600.88 0.60 Norway 173,364,616.30 0.41 Australia 172,559,652.60 0.41 China 156,673,185.55 0.37 Korea 110,173,955.75 0.26 Sweden 58,878,720.00 0.14 Hong Kong 57,893,782.60 0.14 Singapore 38,650,388.20 0.09 United Arab Emirates 10,664,600.00 0.03 Sub-total Mortgage/Asset Backed Bonds US 5,263,844,860.70 12.53 Sub-total 39,724,916,965.85 94.57 Cash and Other Assets (After Deduction of Liabilities) 2,282,889,800.48 5.43 Total (Net Asset Value) (4,998,929 million yen) Note 1: Total Net Asset Value for Investor Shares$12,831,912,219.66. Fund. (2) Results of Past Operations a. Record of Changes in Net Assets (Investor Shares) Total Net Asset Value Net Asset Value per Share USD (million) Yen (million) USD Yen 2014 End of May 11,908 1,417,052 25.89 3,081 End of June 11,937 1,420,503 25.91 3,083 End of July 11,846 1,409,674 25.65 3,052 End of August 11,978 1,425,382 26.16 3,113 End of September 11,830 1,407,770 25.65 3,052 End of October 12,084 1,437,996 25.95 3,088 End of November 12,285 1,461,915 26.29 3,129 End of December 12,324 1,466,556 25.57 3,043 2015 End of January 12,559 1,494,521 25.71 3,059 End of February 12,773 1,519,987 25.92 3,084 End of March 12,750 1,517,250 25.72 3,060 End of April 12,832 1,527,008 25.85 3,076 b. Record of Dividends Paid: (Investor Shares) 89.55 Total Distributions Dollar Yen 2014 May na June 0.181 22 July na August na September 0.184 22 October na November na December 0.672 80 2015 January na February na March 0.173 21 April na 1.210 144 c. Record of Changes in Return: Period Annual Return a b May 1, 2014 27.06 25.58 - April 30, 2015 5.79% (Note) Annual Return (%) 100 x (a – b) / b a Net Asset Value per share as of the end of April, 2015, including total amount of distributions made during the b Net Asset Value per share after distribution as of the end of April, 2014 II RECORD OF SALES AND REPURCHASES (Investor Shares) Outstanding Number of Shares Shares Shares Period (April 30, 2014) Sold Repurchased Outstanding May 1, 2014 466,587 143,175 113,383 496,380 - April 30, 2015 589,478 72,260 72,078 589,660 (Note 1) Number in upper cell is in thousands . (Note 2) Number in lower cell is the number of shares traded in Japan.
